DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, “a plurality of radial seal segment joints”, unclear how many seal segment joints applicant is trying to claim in view of limitation in claims 1-2 (e.g. a first radial seal segment joint)?
Claim 18, “at least a first radial seal segment and a second radial seal segment”, unclear how many segments applicant is trying to claim in view of limitations in claim 17 (e.g. a segment radial seal comprising two or more radial seal segments).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-13, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trivedi et al (US. 20190323370A1).
Trivedi discloses a segmented radial seal assembly comprising a first segment comprising a first segment first end opposite a first segment second end and a second segment comprising a second segment first end opposite a second segment second end, the first segment first end comprises a protruding feature, the first segment first end defines a tangential vector from a circumferential ring that is formed by the segmented radial seal, the protruding feature defines a curved face (e.g. curved face shown in figure 6) having at least a first axis of curvature (e.g. the curved face is curved in three axes), the first axis of curvature being parallel to the tangential vector, the second segment second end includes a recessed (e.g. recessed 610) feature that is matingly engageable to the first segment first end, thereby forming a first radial seal segment joint (e.g. figure 6) and the segmented radial seal assembly is configured to surround a shaft (intended use).
Regarding claim 2: The segmented radial seal assembly is a contacting segmented radial seal that is configured to isolate a higher-pressure fluid from a lower-pressure fluid (e.g. intended use but the segment radial seal assembly of Trivedi is capable of this).
Regarding claim 6: The curved face comprises a cross-sectional shape that is a circular arc (e.g. figures).
Regarding claim 7: The protruding feature further defines a curved face comprising a second axis of curvature and the second axis of curvature forms an angle greater than 45 degrees with the first axis of curvature (e.g. that is the case as shown in figures, the spherical surface of 608).
Regarding claim 8: The protruding feature further defines a curved face having three or more axes of curvature (e.g. this is the case do the spherical surface of 608).
Regarding claim 9: The protruding feature has a surface contour that is a sector of a spherical surface (e.g. figure 6).
Regarding claim 11: The radial seal joint is configured to accommodate movement of the first segment first end relative to the second segment second end (figure 6).
Regarding claim 12: The movement is a twisting movement defining a twist axis and the twist axis is parallel to the first axis of curvature (that would be case since 608 and 610 are complementary shapes).
Regarding claim 13: The radial seal segment joint is configured to reduce a leakage of a fluid from a high pressure side to a low pressure side (intended use but the seal assembly of Trivedi is capable of this).
Regarding claims 17-20: Trivedi discloses a segmented radial seal comprising two or more radial seal segments, each radial seal segment comprising a first end and a second end, wherein: the first end comprises a protruding feature; the first end defines a tangential vector from a circumferential ring that is formed by the segmented radial seal; the protruding feature defines a curved face having at least a first axis of curvature, the first axis of curvature being parallel to the tangential vector; and the second end comprises a recessed feature that is matingly engageable to the first end (see rejection of claims above). The segmented radial seal further, comprising at least a first radial seal segment and a second radial seal segment, wherein: the first radial seal segment comprises a first radial seal segment first end opposite a first radial seal segment second end; the second radial seal segment comprises a second radial seal segment first end opposite a second radial seal segment second end; the first radial seal segment first end and the second radial seal segment second end form a radial seal segment joint; and the radial seal segment joint is configured to accommodate movement of the first segment first end relative to the second segment second end (see rejection of above claims). The segmented radial seal, wherein: the movement is a twisting movement defining a twist axis; and the twist axis is parallel to the first axis of curvature (e.g. see rejection of claims above). The segmented radial seal, wherein the radial seal segment joint reduces a leakage of a fluid from a high pressure side to a low pressure side (see rejection of claims above).
Claim(s) 1-2, 5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lochner et al (DE3806348A1).
Lochner discloses a segmented radial seal assembly comprising a first segment comprising a first segment first end opposite a first segment second end and a second segment comprising a second segment first end opposite a second segment second end, the first segment first end comprises a protruding feature, the first segment first end defines a tangential vector from a circumferential ring that is formed by the segmented radial seal, the protruding feature (e.g. 36) defines a curved face (e.g. curved face shown in figure 7-8) having at least a first axis of curvature (e.g. the curved face has at least one axis of curvature), the first axis of curvature being parallel to the tangential vector, the second segment second end includes a recessed (e.g. recess 37 receiving protruding feature) feature that is matingly engageable to the first segment first end, thereby forming a first radial seal segment joint (e.g. figures 7-8 ) and the segmented radial seal assembly is configured to surround a shaft (intended use). The segmented radial seal assembly is a contacting segmented radial seal that is configured to isolate a higher-pressure fluid from a lower-pressure fluid (e.g. intended use but the segment radial seal assembly of Lochner is capable of this). The curved face comprises a cross-sectional shape that is an oval arc. The segmented radial seal assembly, wherein the protruding feature has a surface contour that is a sector of an ovoid surface (e.g. figures 7-8 show this).
Claim(s) 1-4, 6-9, 11-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenough (US. 2768036).
Greenough discloses a segmented radial seal assembly comprising a first segment comprising a first segment first end opposite a first segment second end and a second segment comprising a second segment first end opposite a second segment second end, the first segment first end comprises a protruding feature, the first segment first end defines a tangential vector from a circumferential ring that is formed by the segmented radial seal, the protruding feature (e.g. plurality of 27) defines a curved face (e.g. curved face shown in figure 3) having at least a first axis of curvature (e.g. the curved face is curved in three axes), the first axis of curvature being parallel to the tangential vector, the second segment second end includes a recessed (e.g. plurality of recesses 28) feature that is matingly engageable to the first segment first end, thereby forming a first radial seal segment joint (e.g. figures 1-3) and the segmented radial seal assembly is configured to surround a shaft (intended use).
Regarding claim 2: The segmented radial seal assembly is a contacting segmented radial seal that is configured to isolate a higher-pressure fluid from a lower-pressure fluid (e.g. intended use but the segment radial seal assembly of Greenough is capable of this).
Regarding claim 3: The segmented radial seal assembly further comprising a third segment comprising a third segment first end opposite a third segment second end and a second radial seal segment joint (e.g. plurality of segments 26). 
Regarding claim 4: The segmented radial seal assembly comprising a plurality of radial seal segment joints, each configured to reduce leakage of the higher-pressure fluid therethrough (e.g. intended use but the seal assembly of Greenough is capable of this). 

Regarding claim 6: The curved face comprises a cross-sectional shape that is a circular arc (e.g. figures).
Regarding claim 7: The protruding feature further defines a curved face comprising a second axis of curvature and the second axis of curvature forms an angle greater than 45 degrees with the first axis of curvature (e.g. that is the case as shown in figures, the spherical surface of 27).
Regarding claim 8: The protruding feature further defines a curved face having three or more axes of curvature (e.g. this is the case do the spherical surface of 27).
Regarding claim 9: The protruding feature has a surface contour that is a sector of a spherical surface (e.g. figures 1-3).
Regarding claim 11: The radial seal joint is configured to accommodate movement of the first segment first end relative to the second segment second end (figures 1-3).
Regarding claim 12: The movement is a twisting movement defining a twist axis and the twist axis is parallel to the first axis of curvature (that would be case since 27 and 28 are complementary shapes).
Regarding claim 13: The radial seal segment joint is configured to reduce a leakage of a fluid from a high pressure side to a low pressure side (intended use but the seal assembly of Greenough is capable of this).
Regarding claims 17-20: Trivedi discloses a segmented radial seal comprising two or more radial seal segments, each radial seal segment comprising a first end and a second end, wherein: the first end comprises a protruding feature; the first end defines a tangential vector from a circumferential ring that is formed by the segmented radial seal; the protruding feature defines a curved face having at least a first axis of curvature, the first axis of curvature being parallel to the tangential vector; and the second end comprises a recessed feature that is matingly engageable to the first end (see rejection of claims above). The segmented radial seal further, comprising at least a first radial seal segment and a second radial seal segment, wherein: the first radial seal segment comprises a first radial seal segment first end opposite a first radial seal segment second end; the second radial seal segment comprises a second radial seal segment first end opposite a second radial seal segment second end; the first radial seal segment first end and the second radial seal segment second end form a radial seal segment joint; and the radial seal segment joint is configured to accommodate movement of the first segment first end relative to the second segment second end (see rejection of above claims). The segmented radial seal, wherein: the movement is a twisting movement defining a twist axis; and the twist axis is parallel to the first axis of curvature (e.g. see rejection of claims above). The segmented radial seal, wherein the radial seal segment joint reduces a leakage of a fluid from a high pressure side to a low pressure side (see rejection of claims above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lochner in view of Pope et al (US. 5169159).
Lochner discloses the invention as claimed above but fails to disclose the materials claims in claims 14-16 (e.g. seal assembly comprising carbon, graphite, engineered graphite, and/or electrographite or comprise nickel, aluminum, titanium, copper, iron, cobalt, and/or alloys thereof or comprise glass, glass-metals, glass-ceramics, ceramics, and/or combinations thereof). Pope discloses seal ring where the seal ring can be formed of different material as claimed in claims 14-16. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the seal ring of Trivedi be formed of materials as taught by Pope, to provide sealing at elevated temperatures (e.g. column 5, lines 25-30 in Pope).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Trivedi in view of Pope et al (US. 5169159).
Trivedi discloses the invention as claimed above but fails to disclose the materials claims in claims 14-16 (e.g. seal assembly comprising carbon, graphite, engineered graphite, and/or electrographite or comprise nickel, aluminum, titanium, copper, iron, cobalt, and/or alloys thereof or comprise glass, glass-metals, glass-ceramics, ceramics, and/or combinations thereof). Pope discloses seal ring where the seal ring can be formed of different material as claimed in claims 14-16. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the seal ring of Trivedi be formed of materials as taught by Pope, to provide sealing at elevated temperatures (e.g. column 5, lines 25-30 in Pope).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675